DETAILED ACTION
	For this Office action, Claims 1-31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-20 are dependent, recites “the at least one solution conduit”; however, said limitation lacks established antecedent basis (note that a solution is established as “at least one solution”).  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume “at least one solution” should read as “at least one solution conduit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9-17, 21-23, 25, 26, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037; found in IDS filed 01/07/2020).
Regarding instant Claim 1, Seiwert discloses an ozonated water delivery system (Abstract; Figure 1A; Paragraph [0084]; system for delivering ozonated water via outlet 121), comprising:  at least one contacting device (Figure 1A; Paragraph [0055]; contactor 150); at least one ultrapure water source configured to provide ultrapure water (Figure 1A; Paragraph [0055]; third liquid source for ultrapure water); at least one ultrapure water conduit coupled to the at least one ultrapure water source (Figure 1A; Paragraph [0055]; Paragraph [0058]; conduit connecting source to contactor 150 via inlet 154); at least one solution conduit in communication with the at least one contacting device and the at least one ultrapure water source via the at least one ultrapure water conduit (Figure 1A; Paragraph [0052]; Paragraph [0060]; see conduit starting at outlet 156 and inlet 122 comprising ultrapure ozonated water, in communication with ultrapure water source via conduit at conduit 162 and the contactor 150); at least one gas source containing at least one gas in communication with at least one of the at least one ultrapure water source, the at least one ultrapure water conduit, 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Seiwert discloses wherein the contacting devices comprises at least one packed column contacting device (Paragraph [0009]; contactor may comprise packed column).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Seiwert further discloses wherein the contacting device comprises at least one pack column contacting device including tower packing therein (Figure 1A; Paragraph [0009]; packed column with configuration shown in Figure 1A would result in tower packing).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to provide carbon dioxide to at least one of the at least one ultrapure water source, the at least one ultrapure water conduit, and the at least one solution conduit, 
	Regarding instant Claim 9, Claim 5, upon which Claim 9 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to flow carbon dioxide to at least one ultrapure water source, the at least one ultrapure water conduit, and the at least one solution conduit at a fixed gas flow rate (Figure 1A; Paragraph [0074]; Paragraph [0075]; sensors can be used to monitor and control parameters such as gas flow rate, which can include a fixed gas flow rate).  
	Regarding instant Claim 10, Claim 5, upon which Claim 10 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to flow carbon dioxide to at least one ultrapure water source, the at least one ultrapure water conduit, and the at least one solution conduit at a variable gas flow rate (Figure 1A; Paragraph [0074]; Paragraph [0075]; gas flow rates can be monitored and controlled based on sensor measurements).
	Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from the at least one gas source to the at least one contacting device via the at least one mixed gas conduit is comprised of oxygen, ozone and carbon dioxide (Paragraph [0053]; gas may be a mixture of the three).  
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from at least one gas source to the at least one contacting device via the at least one mixed gas conduit may include at least one gas selected from the group nitrogen, 
	Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Seiwert further discloses comprising at least a flow sensor positioned on at least the at least one gas source (Paragraphs [0074]-[0075]; flow rate sensor may be provided on gas source and other flow sources within the system).
	Regarding instant Claim 14, Claim 1, upon which Claim 14 is dependent, has been rejected above.  Seiwert further discloses comprising: at least one ultrapure water inlet formed on the contacting device and in communication with the at least one ultrapure water source via at least the at least one ultrapure water conduit (Figure 1A; Paragraph [0058]; inlet 154 in communication with ultrapure water source via upstream conduit to contactor 150); and at least one mixed gas inlet formed thereon on the contacting device and in communication with the at least one gas source via the at least one mixed gas conduit (Figure 1A; Paragraph [0058]; inlet 153 for mixed gas from gas source to contactor 150).  
	Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas inlet is located distally from the at least one ultrapure water inlet (Figure 1A; Paragraph [0058]; respective inlets are placed apart from each other).
	Regarding instant Claim 16, Claim 14, upon which Claim 16 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas inlet is located adjacent to the at least one ultrapure water inlet (Figure 1A; Paragraph 
	Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  Seiwert further discloses wherein the at least ozonated water outlet conduit is configured to output ozonated water (Figure 1A; Paragraph [0052]; liquid inlet 122 comprising ozonated ultrapure water).    
Regarding instant Claim 21, Seiwert discloses an ozonated water delivery system (Abstract; Figure 1B; Paragraph [0084]; system for delivering ozonated water via outlet 121), comprising:  a first contacting device (Figure 1B; Paragraph [0055]; Paragraph [0077]; contactor 190); at least one ultrapure water source configured to provide ultrapure water (Figure 1B; Paragraph [0047]; Paragraph [0052]; Paragraph [0055]; Paragraph [0084]; second liquid source outputting ultrapure water via outlet 121); at least one ultrapure water conduit coupled to the at least one ultrapure water source and the first contacting device (Figure 1B; Paragraph [0049]; Paragraph [0055]; Paragraph [0058]; Paragraph [0077]; Paragraph [0084]; conduit 112); at least one solution conduit in communication with the at least one contacting device and the at least one ultrapure water source via the at least one ultrapure water conduit (Figure 1B; Paragraph [0052]; Paragraph [0060]; see conduit starting at outlet 156 comprising ultrapure ozonated water, in communication with ultrapure water source via conduit at conduit 112 and the contactor 150); at least one gas source containing at least one gas in communication with at least one of the at least one ultrapure water source, the at least one ultrapure water conduit, and the at least one solution conduit, the at least one gas forming at least one solution when reacted with the ultrapure water (Figure 1B; 
Regarding instant Claim 22, Claim 21, upon which Claim 22 is dependent, has been rejected above.  Seiwert discloses wherein the at least one of the first contacting device and the at least a second contacting device comprises at least one packed column contacting device (Paragraph [0009]; contactor may comprise packed column).
Regarding instant Claim 23, Claim 21, upon which Claim 23 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one of the first contacting device and the at least a second contacting device comprises at least one pack column contacting device including tower packing therein (Figure 1B; Paragraph [0009]; packed column with configuration shown in Figure 1B would result in tower packing).  
Regarding instant Claim 25, Claim 21, upon which Claim 25 is dependent, has been rejected above.  Seiwert further discloses at least one pump in communication with the first contacting device and the at least a second contacting device, the at least one pump configured to pump ozonated water outputted from the first contacting device to the at least a second contacting device (Figure 1B; Paragraph [0055]; second pump 180).
Regarding instant Claim 26, Claim 21, upon which Claim 26 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one gas source is configured to flow carbon dioxide to at least one ultrapure water source, the at least one ultrapure water conduit, and the at least one solution conduit at a fixed gas flow rate (Figure 1B; Paragraph [0074]; Paragraph [0075]; sensors can be used to monitor and control parameters such as gas flow rate, which can include a fixed gas flow rate).  
Regarding instant Claim 28, Claim 21, upon which Claim 21 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from the at least one gas source to the at least one contacting device via the at least one mixed gas conduit is comprised of oxygen, ozone and carbon dioxide (Paragraph [0053]; gas may be a mixture of the three).  
Regarding instant Claim 29, Claim 21, upon which Claim 29 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from at least one gas source to the at least one contacting device via the at least one mixed gas conduit may include at least one gas selected from the group nitrogen, nitrogen dioxide, and dinitrogen dioxide (Paragraph [0053]; nitrogen may be used in gas mixture).     
Regarding instant Claim 30, Claim 21, upon which Claim 30 is dependent, has been rejected above.  Seiwert further discloses wherein the at least one mixed gas flowing from at least one gas source to the at least one contacting device via the at least one mixed gas conduit may include at least one gas selected from the group nitrogen, nitrogen dioxide, and dinitrogen dioxide (Paragraph [0053]; nitrogen may be used in gas mixture).     
	Regarding instant Claim 31, Seiwert discloses a method of providing ozonated water (Abstract; Figure 1A; Paragraph [0084]; method for delivering ozonated water via outlet 121), comprising:  forming an aqueous carbon dioxide solution comprised of carbon dioxide dissolved in ultrapure water (Figure 1A; Paragraphs [0052]-[0053]; liquid from outlet 121 is water that can be mixed with carbon dioxide); flowing the aqueous carbon dioxide solution into at least one contacting device (Figure 1A; Paragraphs [0052]-[0053]; Paragraph [0058]; liquid with carbon dioxide flows into tool 110 and then contactor 150 via line 112); flowing at least one mixed gas having at least a portion of which comprising ozone into the at least one contacting device having the aqueous carbon dioxide solution flowing therein (Figure 1A; Paragraphs [0052]-[0053]; Paragraph [0059]; outlet 123 comprises gas/mixture of gas including ozone and carbon dioxide); dissolving at least a portion of the ozone within the ultrapure water within the at least one contacting device (Abstract; Figure 1A; Paragraphs [0052]-[0053]; ozonated deionized water formed within contactor); delaying the rate of ozone decay of the dissolved ozone within the ultrapure water with the carbon dioxide constituent of the aqueous carbon dioxide solution (Figure 1A; Paragraphs [0052]-[0053]; carbon dioxide and ozone combination would cause such delay); and outputting the ozonated water .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-8, 18-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037).
	Regarding instant Claims 6-8, 18-20, and 27, Claims 5, 1, and 26—upon which the claims are respectively dependent—have been rejected above.  While Seiwert does not disclose explicit flow rates for liquids or gases, the reference does disclose that such flow rates can be monitored and controlled (Paragraphs [0074]-[0075]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas source and the ozonated water outlet conduit to flow at the claimed flow rates because Seiwert discloses controlled flow rates based on user preferences (Paragraphs [0074]-[0075]).  

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seiwert et al. (herein referred to as “Seiwert”, US Pat Pub. 2015/0315037) in view of Kambe et al. (herein referred to as “Kambe”, US Pat Pub. 2002/0063345).
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Seiwert discloses a plurality of contacting devices may be used within the system (Paragraph [0009]).
	However, the reference is silent on the contacting device comprising at least one membrane-based on contacting device having at least one membrane module therein.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the contacting device of Seiwert to further comprise the membrane-based contacting device having at least one membrane module therein as taught by Kambe because Kambe disclosures such a membrane module provides high concentrations of the gas to the untreated ultrapure water (Kambe, Abstract). 
Regarding instant Claim 24, Claim 21, upon which Claim 24 is dependent, has been rejected above.  Seiwert discloses a plurality of contacting devices may be used within the system (Paragraph [0009]).
	However, the reference is silent on one of the contacting devices comprising at least one membrane-based on contacting device having at least one membrane module therein.
	Kambe discloses an apparatus for controlling resistivity of ultra pure water in the same field of endeavor as Seiwert, as it solves the mutual problem of mixing gas with water to provide ultra pure water (Abstract).  Kambe further discloses a gas permeable membrane in a contacting device that provides high concentrations of gas to the water being treated (Abstract; Figure 3; Paragraph [0056]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify at least one of the contacting devices of Seiwert to further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/15/2022